FILED
                              NOT FOR PUBLICATION                           JAN 07 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



VURNUN EDWURD JAXUN,                              No. 09-72459

               Petitioner,                        FMSHRC No. WEST 2007-811-
                                                  DM
  v.

FEDERAL MINE SAFETY AND                           MEMORANDUM *
HEALTH REVIEW COMMISSION;
ASARCO, LLC,

               Respondents.



                     On Petition for Review of an Order of the
                Federal Mine Safety and Health Review Commission

                             Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and THOMAS, Circuit Judges.

       Vurnun Edwurd Jaxun petitions pro se for review of the Federal Mine Safety

and Health Review Commission’s decision dismissing his discrimination

complaint under section 105(c) of the Federal Mine Safety and Health Act of 1977.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 30 U.S.C. § 816(a). We review for substantial

evidence the Administrative Law Judge’s factual findings, Miller Mining Co. v.

Fed. Mine Safety & Health Review Comm’n, 713 F.2d 487, 490 (9th Cir. 1983),

and we deny the petition for review.

      Substantial evidence supports the Administrative Law Judge’s finding that

ASARCO, LLC terminated Jaxun because of his insubordinate behavior and not

because of his safety complaints. Accordingly, Jaxun’s discrimination complaint

was properly dismissed. See 30 U.S.C. § 815(c)(1).

      We do not consider Jaxun’s contentions concerning “fraudulent inducement

of employment” and “interference with the exercising of the statutory rights of a

miner” because these claims were not raised below. See Travelers Prop. Cas. Co. of

Am. v. ConocoPhillips Co., 546 F.3d 1142, 1146 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                         2                                    09-72459